                                         Case 2:16-cv-00031-SPL-DMF Document 273 Filed 07/09/19 Page 1 of 3



                                     1 Robert T. Mills (Arizona Bar #018853)
                                       Sean A. Woods (Arizona Bar #028930)
                                     2 Jordan C. Wolff (Arizona Bar #034110)
                                       MILLS + WOODS LAW, PLLC
                                     3 5055 North 12th Street, Suite 101
                                       Phoenix, Arizona 85014
                                     4 Telephone 480.999.4556
                                       docket@millsandwoods.com
                                     5 Attorneys for Plaintiffs
                                     6
                                     7                              UNITED STATES DISTRICT COURT
                                     8                                     DISTRICT OF ARIZONA
                                     9    Keith and Tammy Early, et al,                Case No.: 2:16-cv-00031-SPL (DMF)
                                    10                            Plaintiffs,           JOINT STIPULATED MOTION TO
                                    11                                                   EXTEND THE DISMISSAL DATE
                                                            vs.
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

   Phoenix, AZ 85014-2555




                                          The State of Arizona, et al,                 (Assigned to the Honorable Steven P.
          480.999.4556




                                    13
                                                                                       Logan)
                                    14                            Defendants.
                                    15            Plaintiffs and Defendants, by and through undersigned counsel, submit this Joint
                                    16 Stipulated Motion to Extend the Dismissal Date.
                                    17        On May 1, 2019, this Court issued an Order, which stated “… that this case will be
                                    18 dismissed with prejudice on July 9, 2019 unless a stipulation to dismiss or request for
                                    19 reinstatement on the Court’s trial calendar is filed prior to the dismissal date.” (Doc. 272)
                                    20 (emphasis in original).
                                    21       Heretofore, Defendants Tiffany Thompson, Toan Lai, Tariq Aziz and Melissa
                                    22 Johnson were voluntarily dismissed from this litigation with prejudice. The remaining
                                    23 parties have agreed to settle the remaining claims in this matter; however, one of the
                                    24 plaintiffs is a minor and probate is required to approve to the settlement. As of July 9,
                                    25 2019, the final details have not been completed and probate filings have not been made.
                                    26 The Plaintiffs believe that the details of the final settlement agreement will be complete
                                    27 in the next seven (7) days and that the probate court filings will then be made. Therefore,
                                    28 the Plaintiffs and Defendants Correctional Healthcare Companies, Inc. and Physician’s

                                         4845-9982-4796.1
                                         Case 2:16-cv-00031-SPL-DMF Document 273 Filed 07/09/19 Page 2 of 3




                                     1 Network Association, Inc., by and through their undersigned counsel, hereby request that
                                     2 the Court maintain this matter on its inactive calendar for an additional sixty (60) days to
                                     3 either submit a stipulation to dismiss this matter in its entirety as to all remaining claims
                                     4 and Defendants, request for additional time for submission of a stipulation to dismiss this
                                     5 matter in its entirety, or request for reinstatement on the Court’s trial calendar in the
                                     6 unlikely event the Arizona probate court rejects the settlement arrived at between the
                                     7 parties.
                                     8
                                     9       RESPECTFULLY SUBMITTED this 9th day of July 2019.
                                    10
                                    11                                        MILLS + WOODS LAW, PLLC
5055 North 12th Street, Suite 101
   Mills + Woods Law, PLLC




                                    12
      Phoenix, AZ 85014
          480.999.4556




                                    13                                        By /s/ Sean A. Woods
                                                                                Robert T. Mills
                                    14                                          Sean A. Woods
                                                                                Jordan C. Wolff
                                    15
                                                                                5055 North 12th Street, Suite 101
                                    16                                          Phoenix, AZ 85014
                                                                                Attorneys for Plaintiffs
                                    17
                                    18                                        LEWIS BRISBOIS BISGAARD & SMITH LLP

                                    19
                                                                              By /s/ Michael B. Smith (with permission)
                                    20                                          Kevin C. Nicholas
                                    21                                          Michael B. Smith
                                                                                Bruce C. Smith
                                    22                                          2929 North Central Ave, Ste 1700
                                    23                                          Phoenix Arizona 85012
                                                                                Attorneys for Defendants Correctional
                                    24                                          Healthcare Companies, Inc. and Physicians
                                                                                Network Association, Inc.
                                    25
                                    26
                                    27
                                    28

                                         4845-9982-4796.1                            2
                                         Case 2:16-cv-00031-SPL-DMF Document 273 Filed 07/09/19 Page 3 of 3



                                                                      CERTIFICATE OF SERVICE
                                     1
                                                  I hereby certify that on July 9, 2019, I electronically transmitted the foregoing
                                     2
                                         document to the Clerk’s Office using the ECF System for filing and transmittal of a
                                     3
                                         Notice of Electronic Filing to the following ECF registrants:
                                     4
                                     5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       Kevin C. Nicholas
                                     6 Michael B. Smith
                                     7 Bruce C. Smith
                                       2929 North Central Ave, Ste 1700
                                     8 Phoenix Arizona 85012
                                       Attorneys for Defendants Correctional Healthcare
                                     9
                                       Companies, Inc., Physicians Network Association, Inc.,
                                    10
                                    11
5055 North 12th Street, Suite 101
   Mills + Woods Law, PLLC




                                    12 /s/        Jordan C. Wolff
      Phoenix, AZ 85014
          480.999.4556




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         4845-9982-4796.1                             3
